DETAILED ACTION
The expedited amendment submitted 02/09/2021, the Applicant amended claims 11 and 25. No claims are cancelled. No new claims are added. No new matter is added. 
The Applicant amended claims sufficiently to overcome rejections under 35 U.S.C. 112(b). Therefore, rejections under 35 U.S.C. 112(b) are withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

The Applicant mainly argues that cited prior art references do not disclose applying numerical methods to recognize object in images captured of interior of vehicle. Newly cited reference Trivedi discloses processing images captured in interior of vehicle using numerical processing such as PCA algorithm to recognize object in car such as driver’s face. Further, the Applicant argues that claim 23 cited prior art reference does not include list of all objects consisting of. However, claim 23 recite that selecting at least one of the objects to be detected, in which, newly cited prior art discloses at least one of the listed object such as purse to be detected in the car interior. Therefore, the combination of references discloses the features argues. Therefore, the rejection of claims are applied as below. See sections below. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 22, 24, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi et al. ("Looking-in and looking-out of a vehicle: Computer-vision-based enhanced vehicle safety." IEEE Transactions on Intelligent Transportation Systems 8.1 (2007): 108-120) in view of Huang et al. (US Pub No. 20040257208 A1) and further  in view of Devries et al. (US Pub No. 20150206329 A1). 



recording at least one image of the interior of the vehicle by at least one camera present in the vehicle; (Trivedi, p. 111, driver-view generation using head-pose estimation, discloses the direction in which the driver is looking is important for knowing the focus of attention of the driver, as well as the parts of the scene that are likely to be missed by the driver. This knowledge is important for generating appropriate warnings
for dangerous events taking place outside the driver’s attention. we describe an application to generate instantaneous driver’s view by estimating the driver’s head pose. A sing omnidirectional camera mounted inside the vehicle is used to observe the driver’s face as well as the vehicle surroundings, with capability to generate virtual views in any given direction, as shown in Fig. 2(a). The virtual view of the head is used
to extract the driver’s face and then estimate the viewing direction from the face image; camera mounted interior of the vehicle captures vehicle images inside)

identifying image data relating to the at least one image vehicle-related;  (Trivedi, p. 111, driver-view generation using head-pose estimation, discloses the direction in which the driver is looking is important for knowing the focus of attention of the driver, as well as the parts of the scene that are likely to be missed by the driver. This knowledge is important for generating appropriate warnings for dangerous events taking place outside the driver’s attention. we describe an application to generate instantaneous driver’s view by estimating the driver’s head pose. A single omnidirectional camera  to extract the driver’s face and then estimate the viewing direction from the face image. Based on the viewing direction, another virtual view in the direction that the driver is looking Fig. 3. For robust detection and accurate localization, a Kalman filter is used to track the head and predict its location in the subsequent frame. 2) Face-orientation estimation by comparing the extracted face with principal component analysis (PCA) templates generated from training samples with head in various orientations. The head orientation is selected based on maximum likelihood and tracked using a Kalman filter. 3) Driver’s view generation using virtual-perspective view based on driver’s face orientation that gives the approximate viewing direction of the driver; image data related to vehicle is identified such as driver’s face)

applying numerical methods for recognizing at least one object (Trivedi, p. 111, driver-view generation using head-pose estimation, discloses the direction in which the driver is looking is important for knowing the focus of attention of the driver, as well as the parts of the scene that are likely to be missed by the driver. This knowledge is important for generating appropriate warnings for dangerous events taking place outside the driver’s attention. we describe an application to generate instantaneous driver’s view by estimating the driver’s head pose. A single omnidirectional camera mounted inside the vehicle is used to observe the driver’s face as well as the vehicle surroundings, with capability to generate virtual views in any given direction, as shown in Fig. 2(a). The  to extract the driver’s face and then estimate the viewing direction from the face image. Based on the viewing direction, another virtual view in the direction that the driver is looking Fig. 3. For robust detection and accurate localization, a Kalman filter is used to track the head and predict its location in the subsequent frame. 2) Face-orientation estimation by comparing the extracted face with principal component analysis (PCA) templates generated from training samples with head in various orientations. The head orientation is selected based on maximum likelihood and tracked using a Kalman filter. 3) Driver’s view generation using virtual-perspective view based on driver’s face orientation that gives the approximate viewing direction of the driver; image data related to vehicle is identified and detected using numerical algorithms such as PCA templates such as driver’s face)

Trivedi does not explicitly disclose the image data stored on the external server; transmitting the image data, after the identifying, to an external server; granting access by the user authorized with respect to the external server to the image data; and displaying the image data to the user by VR goggles.

the image data stored on the external server; transmitting the image data, after the identifying, to an external server; (Huang,  [0010], discloses a security control system for responding to security events detected by in-vehicle security systems utilizing vehicle-mounted video cameras.  The system includes an in-vehicle control apparatus located within each of the vehicles that has a security system communications interface connected to the in-vehicle security system, a data store configured to store 
remote programming device is transmitted via the communications network to the 
remote server and from the remote server via the wireless link to the in-vehicle control apparatus for storage in the data; image data is transmitted and stored in the external server)

granting access by the user authorized with respect to the external server to the image data; (Huang, [0022], discloses interface 106 serves to process signals from user control unit 102, which is either a standard keypad or touch-screen device.  User control unit 102 allows a privileged user to send commands to controller 109.  A privileged user is a person (typically the vehicle owner) in possession of the required authentication information (i.e., account name and password) to the remote backend server 119.  Each vehicle has its own distinct account name.  The privileged user 123 can change the user authorizes access to external server to the image data identified as vehicle related) and 

		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Trivedi with Huang to detect objects in vehicles with use of in vehicle camers and storing images on external servers if identified as vehicle related and processing the images using numeriacal algorithms to accurately detect objects in vehicle images. One would be motivated to modify Trivedi by teachings of Huang that stores images captured in external server for further processing at remote location for computing efficiency. (see Huang, paragraph [0022]). 

The combination of Trivedi and Huang does not explicitly disclose displaying the image data to the user by VR goggles.
		Devries discloses displaying the image data to the user by VR goggles. (Devries, [0062], discloses process 1100 can include step 1102.  In step 1102, a user can be provided with a virtual view of an object.  For example, the user can be wearing smart glasses that provide a both a physical view of the object (e.g. an automobile, a person, a pet, a building, a book, a toy, etc.) with augmented-reality elements overlaying and/or otherwise visually associated with the object.  In step 1104, an explicit and/or implicit search query can be received from the user.  An explicit search query can include a text, image, voice and/or other user input.  An implicit query can be derived from user 
behavior (e.g. an eye pause on a term can indicate using that term in an implicit search query, an eye fixation and/or user touch as detected by a digital camera on an object 
smart glass versions of augmented-reality goggles).  In step 1106, the search 
query can be used to identify one or more manipulable portions of the digital image of the object.  The one or more manipulable portions of the digital image of the object can be stored in a database accessible by a search engine accessible by the user's computing device.  In step 1108, the one or more manipulable portions of the digital image of the object can be located in the user's view (e.g. a virtual view) of the object.  In step 1110, the user's virtual view can be modified to indicate the one or more manipulable portions of the digital image of the object.  It is noted that, in some embodiments, a virtual view can include virtualized images that serve as proxies for 
real-world elements, augmented-reality elements and/or real-world images (e.g. 
both as seen through a lens upon which virtualized images and/or augmented 
reality element are projected and/or obtained by a digital camera and provided 
via a computer display); image data is displayed to the user with VR glasses). 

 Accordingly, it would have been obvious to one of ordinary skill in the art to modify Trivedi and Huang with Devries to detect objects in vehicles with use of in vehicle cameras and storing images on external servers if identified as vehicle related then displaying using VR glasses. One would be motivated to modify Trivedi and Huang by teachings of Devries to provide a simple and efficient tool for retrieval of object of 


Regarding Claim 12, 
		The combination of Trivedi, Huang and Devries further discloses wherein the at least one image of the interior of the vehicle is recorded by the at least one camera installed in a location in the vehicle not visible to the user. (Huang,  [0010], discloses security control system for responding to security events detected by in-vehicle security systems utilizing vehicle-mounted video cameras.  The system includes an in-vehicle control apparatus located within each of the vehicles that has a security system communications interface connected to the in-vehicle security system, a data store configured to store configuration data, a controller connected to the security system communications interface and the data store and configured to control operation of the video cameras in response to security events detected by the vehicle security system based upon configuration data, a wireless transceiver configured for bi-directional communication on a wireless link, and a communication link to the video cameras configured to transmit command data to the video cameras from the controller and receive captured images from the video cameras.  Additionally, the system has a remote server in communication with the in-vehicle control apparatus of the plurality of vehicles via the wireless link, and a remote programming device in communication with the remote server via a communications network.  The configuration data input at the 

remote server and from the remote server via the wireless link to the in-vehicle control apparatus for storage in the data store). Additionally, the rational and motivation to combine the references Trivedi, Huang and Devries as applied in claim 11 apply to this claim. 

Regarding Claim 22, 
		The combination of Trivedi, Huang and Devries further discloses compressing the image data obtained from the interior of the vehicle prior to transmission to the external server in compressed form.  (Huang, [0027], discloses optional local storage media 125 can be used to store the images.  The media could be memory, tape, or hard disks.  Not all the images taken by video camcorder(s) 120 must transmitted back to the remote backend server 119, user may take images just for the scenery in the ad hoc mode and don't want to those images stored in the remote backend server 119; images are selected and only selected or compressed images are sent to external server). Additionally, the rational and motivation to combine the references Huang and Devries as applied in claim 11 apply to this claim.

Regarding Claim 24, 
		The combination of Trivedi, Huang and Devries further discloses highlighting a recognized object in color in an image presented by the VR goggles. (Devries, [0044] Selected augmented-reality portions can then be provided to graphical representation module 710.  Graphical representation module 710 can provide a visual element for the 
functionalities for additional image modification such as for: automatic image enhancement, digital data compression, image size alteration, change color 
depth, in painting, contrast change and brightening, gamma correction, image cropping, homomorphic filtering, script dynamic imaging, batch dynamic imaging, real-time dynamic imaging, noise reduction, color modification, removal of unwanted elements, perspective control and distortion, selecting and merging of images, and the like.  For example, an image selecting and merging of images functionality can implement various digital compositing techniques (e.g. silhouetting, clipping paths, use of transparent layers, slicing of images, performing an image merge, alpha compositing etc.) to integrate the augmented-reality element with the original digital image.  Graphical 
representation module 710 can include various image editors programs for the 
automatic modification of images based on preset parameters (e.g. raster 
graphics editor, special effects editor; painting editor; an imaging server allows real-time rendering of images, text, logos and colorization based on internal and external data sources, etc.); image color is changed to enhance the clarity of object in image presented by VR goggles). Additionally, the rational and motivation to combine the references Trivedi, Huang and Devries as applied in claim 11 apply to this claim. 


		Furthermore, the combination of Trivedi, Huang and Devries further discloses A system for presenting at least one image of an interior of a vehicle (Huang, [0020], Fig. 1 depicts a block diagram of an illustrative arrangement of the present invention including in-vehicle integrated components box 105, which is coupled to alarm system 101, in-vehicle user control unit 102, vehicle mounted video camcorder(s) 120, remote backend server 119, remote user access device 123, and an optional in-vehicle video image display 121.  Components box 105 includes line in signal interface 106 for receiving data signals from alarm system 101 and user control unit 102, battery 108, wireless transceiver 111 for bi-directional communications with backend server 119, transceiver 115 for bi-directional communications with video camcorders 120, and unidirectional transmission to in-vehicle display 121.  All of the various components in components box 105 are coupled to and operate under the control of controller 109.  Controller 109 is a standard commercial available microcontroller, such as a general-purpose microprocessor with a Linux or comparable OS.  Controller 109 also includes a nonvolatile instruction memory 124 that holds a sequence of commands or steps that the controller follows)).  

Regarding Claim 26, 

remote programming device is transmitted via the communications network to the 
remote server and from the remote server via the wireless link to the in-vehicle control apparatus for storage in the data store); configurations of camera for security reasons are hidden for security). Additionally, the rational and motivation to combine the references Trivedi, Huang and Devries as applied in claim 11 apply to this claim. 

Regarding Claim 29, 
 further discloses a computing unit configured to compress the image data obtained from the interior of the vehicle prior to transmission to the external server in compressed form.  (Huang, [0027], discloses optional local storage media 125 can be used to store the images.  The media could be memory, tape, or hard disks.  Not all the images taken by video camcorder(s) 120 must transmitted back to the remote backend server 119, user may take images just for the scenery in the ad hoc mode and don't want to those images stored in the remote backend server 119; images are selected and only selected or compressed images are sent to external server). Additionally, the rational and motivation to combine the references Trivedi, Huang and Devries as applied in claim 11 apply to this claim.

Regarding Claim 30, 
		The combination of Trivedi, Huang and Devries further discloses wherein the VR goggles are configured to highlight a recognized object in color in an image displayed to the user. (Devries, [0044] Selected augmented-reality portions can then be provided to graphical representation module 710.  Graphical representation module 710 can provide a visual element for the display of the augmented-reality portions in a graphical user interface (GUI) (e.g. a GUI of devices 702 and/or 704).  Graphical representation module 710 can include various functionalities for altering digital images from devices 702 and/or 704 to include augmented-reality elements (e.g. can overlay augmented-reality elements over relevant portions of digital images).  Graphical representation module 710 can also include functionalities for additional image modification such as for: automatic image enhancement, digital data compression, image size alteration, 
graphics editor, special effects editor; painting editor; an imaging server allows real-time rendering of images, text, logos and colorization based on internal and external data sources, etc.); image color is changed to enhance the clarity of object in image presented by VR goggles). Additionally, the rational and motivation to combine the references Trivedi, Huang and Devries as applied in claim 11 apply to this claim. 

Claims 13, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Trivedi and Huang as modified by Devries, and further in view of Piirainen et al. (US Pub No. 20060251293 A1). The teachings of Huang and Devries have been discussed previously.

Regarding Claim 13, 

		Piirainen discloses wherein at least one of the at least one camera has a fisheye lens. (Piirainen, [0094], [0387], the waves received by transducers 6 and 10 
vary with time depending on the shape of the object occupying the passenger seat, in this case the rear facing child seat 2.  Each different occupying item will reflect back waves having a different pattern.  Also, the pattern of waves received by transducer 6 will differ from the pattern received by transducer 10 in view of its different mounting location.  This difference generally permits the determination of location of the reflecting surface (i.e., the rear facing child seat 2) through triangulation.  Through the use of two transducers 6, 10, a sort of stereographic image is received by the two transducers and recorded for analysis by processor 20, which is coupled to the transducers 6, 8, 10, 
e.g., by wires or wirelessly.  This image will differ for each object that is placed on the vehicle seat and it will also change for each position of a particular object and for each position of the vehicle seat.  Elements 6, 8, 10, although described as transducers, are representative of any type of component used in a wave-based analysis technique.  Also, although the example of an automobile passenger compartment has been shown, the same principle can be used for monitoring the interior of any vehicle including in particular shipping containers and truck trailers; A fisheye lens is a wide-angle photographic lens that covers an angle of about 180.degree., producing a circular image with exaggerated foreshortening in the center and increasing distortion toward the periphery.  Although primarily spherical lenses are illustrated herein, it is understood that the particular lens design will depend on the location in the vehicle and the purpose specific type of lens as fisheye lens is selected according to the purpose of vehicle). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Trivedi, Huang and Devries with Piirainen to detect objects in vehicles with use of in vehicle cameras and storing images on external servers if identified as vehicle related then displaying using VR glasses. One would be motivated to modify Huang and Devries by teachings of Piirainen to provide a simple and efficient tool for retrieval of object of interest by viewing the image using fisheye lens. (see Piirainen, paragraph [0094], [0387]). Therefore, it would have been obvious to combine Huang, Devries and Piirainen to obtain the invention recited in Claim 13.

Claim 19 recite method with steps corresponding to the method steps recited in Claim 13. Therefore, the recited steps of the method Claim 19 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 13 respectively. Additionally, the rationale and motivation to combine Trivedi,  Huang, Devries and Piirainen references presented in rejection of Claim 13, apply to this claim.

Claim 27 recite system with elements corresponding to the method steps recited in Claim 13. Therefore, the recited elements of the system Claim 27 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 13 .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Trivedi and Huang as modified by Devries, and further in view of Zafiroglu et al. (US Pub No. 20150137985 A1). The teachings of Trivedi, Huang and Devries have been discussed previously.

Regarding Claim 23, 
The combination of Huang and Devries does not explicitly disclose wherein the at least one object to be recognized is selected from the list consisting of: a wallet, keyring, smart device, sunglasses, handbag, and gloves.
		Zafiroglu discloses wherein the at least one object to be recognized is selected from the list consisting of: a wallet, keyring, smart device, sunglasses, handbag, and gloves. Zafiroglu, [0014], [o0039], discloses apparatus for identifying objects within a vehicle and further providing notification to a user based on the identification.  The objects may be personal belongings, such a purse, a mobile phone, a briefcase, a duffle bag, a diaper bag, or the like.  The object may be identified by utilizing radio frequency identification (RFID) tags disposed on items and read by an RFID interrogator.  The object may also be identified by utilizing an image sensor and comparing signals from the image sensor to an object model.  In some cases, the object model may be a time 
varying object model.  In other cases, the object model may be updatable.  Upon 
identifying the presence or absence of an object, a determination is made as to whether a notification should be provided to a user of the system.  The notification may be 
notification may be sent to a display as a video signal, to speakers as an 
audio signal, to a mobile phone as a text message, to an email address as an 
email, or the like; the object model 284 for a particular object 150 may be periodically updated as the object is observed within the vehicle.  In other words, once the system 270 observes the object 150, the system 270 may angle and perspective compared to the image stored in the object model 284 and being used for comparison purposes.  If the one or more processors 274 identify changes between the image stored in the object model 284 and a current image as received via the image sensor signal, then the one or more processors 274 may update the object model 284 using the current image of the object 150 at a particular angle and perspective.  The one or more processors 274 may further update other images associated with the object 150 in the object model based in part on observed age and usage-related wear from one particular angle and 
perspective.  The object model 284 for a particular object 150 may further be 
updated based on items that may be attached to the object 150.  For example, in 
the case of the purse, if the user puts a particular pin or sticker on the external surface of the purse, the one or more processors 274 may still be able to identify the purse based on images in the object model 284.  However, to improve the robustness of the 
object, the object model 284 may be updated for any reason that may increase 
system 270 robustness in identifying a particular object.  For example, there 
may be a particular number of comparison images of a corresponding object in 
the object model 284 and various angles and perspectives.  However, the one or 
more processors 274 may add additional images corresponding to viewing angles 
and perspectives that are not available in the current object model 284; attest one object being handbag object is selected and detected in interior of the vehicle from images captured). 
Accordingly, it would have been obvious to one of ordinary skill in the art to modify Trivedi, Huang and Devries with Zafiroglu to detect objects in vehicles with use of in vehicle cameras and storing images on external servers and identifying object such as wallet or handbag. One would be motivated to modify Huang and Devries by teachings of Zafiroglu to provide a simple and efficient tool for retrieval of object of interest such as purse or handbag by processing the image. (see Zafiroglu, paragraph .

Allowable Subject Matter
Claims 14-18, 20-21 and 28  would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 14-18, 20-21 and 28: wherein said recording includes at least two images recorded by respective cameras, among the at least one camera, at least at two positions inside the vehicle, and wherein the method further comprises generating a merged image of the interior of the vehicle from the at least two images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/Pinalben Patel/Examiner, Art Unit 2661